

EXHIBIT 10.1


EMPLOYMENT AGREEMENT




This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of November 10, 2006, by
and between CRITICARE SYSTEMS, INC., a Delaware corporation (the “Company”), and
Deborah A. Zane (‘Employee”).


RECITALS



A.  
Employee is currently employed by the Company as its Vice President of Marketing
and Business Development.




B.  
The Company desires to make certain agreements with Employee in order to induce
Employee to remain in such employ and in exchange for Employee’s covenants
herein.




C.  
The parties desire to evidence their agreement as to the terms of the Company’s
employment of Employee and to terminate all prior agreements, whether oral or
written, between the parties relating to Employee’s employment by the Company.



AGREEMENT


In consideration of the foregoing recitals and mutual covenants contained
herein, the parties hereby agree as follows:



1.  
Employment. The Company hereby continues its employment of Employee as the
Company’s Vice President of Marketing and Business Development, and Employee
hereby accepts such employment, subject to the provisions of this agreement.




2.  
Duties and Authority. Employee shall be employed as the Company’s Vice President
of Marketing and Business Development. Employee shall have such duties and
authority as are customary for the Vice President of Marketing and Business
Development of a publicly held corporation with similar authority as the
Company’s President may from time to time reasonably assign Employee consistent
with the foregoing and the other provisions of this Agreement, but focusing on
the development, management and supervision of OEM accounts worldwide, in bound
technology relationships and clinical/technical marketing support of the
Company’s general product lines. Employee agrees to devote her entire business
time, energy and skills to such employment. However, it is understood that
Employee shall not be required to devote more than the usual and customary hours
per calendar week to such employment as are generally expected of similarly
situated employees of publicly held companies. At all times, Employee shall be
subject to the direction of the Company’s Board of Directors and its President.




3.  
Compensation and Benefits. Employee shall be entitled to the following
compensation and benefits for services rendered to the Company:




(a)  
Compensation. Employee shall receive an annual base salary plus commissions at a
rate and based upon such sales as may be determined by the Company, in each case
payable in equal installments not less frequently than monthly. Employee’s base
salary shall be reviewed annually within 30 days prior to the end of each fiscal
year (but such annual base salary shall not be reduced to less than the prior
year’s annual base salary without Employee’s written consent).


--------------------------------------------------------------------------------






(b)  
Bonus Plan. Employee shall be eligible to receive a bonus annually, based on
Employee’s and the Company’s financial performance, in the discretion of the
Board of Directors and/or President.




(c)  
Expense Reimbursements. The Company shall reimburse Employee for actual
out-of-pocket costs incurred for reasonable business expenses, other than
automobile expenses (which are covered in Section 3(d)) in accordance with the
policies and procedures of the Company in effect from time to time.




(d)  
Automobile Allowance. Employee shall receive a Company car or car allowance
subject to Company policies in effect from time to time with respect to
reimbursement for personal use.




(e)  
Vacations. Employee shall be entitled to paid vacations of not more than four
weeks each calendar year, which may be taken at Employee’s discretion; provided,
however, that such vacation shall not unreasonably interfere with the Company’s
needs at such time. Unused vacation time for a calendar year shall not be
carried over from one year to the next.




(f)  
Health Insurance. Employee shall be entitled to family health insurance coverage
under the Company’s group plan on a premium-sharing basis then in effect.




(g)  
Life and Disability Insurance. Employee shall be entitled to participate in the
Company’s group life insurance and disability insurance in effect from time to
time.




(h)  
Severance Pay. 




(i)  
This Agreement may be terminated by the Company at any time for Cause (as
hereinafter defined), and in such event Employee shall not be entitled to
receive any further compensation. For purposes of this Agreement, the term
“Cause” shall mean acts of fraud, repeated material misconduct, or intentional
dishonesty by Employee in the course of Employee’s employment with the Company,
or the commission of a felony by Employee.




(ii)  
In the event that Employee voluntarily terminates Employee’s employment by the
Company, Employee shall not be entitled to receive any further compensation;
provided, however, that if such voluntary termination occurs at any time after a
change of control (as hereinafter defined), Employee shall be entitled to
receive severance benefits for a period of 15 months after the date of
termination or until Employee secures new employment, whichever is shorter,
consisting of the following:




A.  
Payment equal to the most recent 15 months base salary and most recent 15 months
commissions,


2

--------------------------------------------------------------------------------






B.  
The amount which the Company pays for group heath insurance benefits with
respect to such employee and Employee’s family and the continuation of
Employee’s company provided group term life insurance and disability insurance
or equivalent coverage, and




C.  
Continuation of use of the company car or an equivalent car allowance.

 

(iii)  
Notwithstanding anything to the contrary herein, Employee’s employment hereunder
may be terminated by the Company without Cause at any time either prior to or
after a “Change in Control” (as hereinafter defined), however, in such event,
Company shall pay Employee for a period of 15 months after the date of
termination as severance benefits consisting of the following;




A.  
Payment equal to the most recent 15 months base salary and most recent 15 months
commissions,




B.  
The amount which the Company pays for group heath insurance benefits with
respect to such Employee and Employee’s family and the continuation of
Employee’s company provided group term life insurance and disability insurance
or equivalent coverage, and




C.  
Continuation of use of the company car or an equivalent car allowance.



A termination without cause shall be deemed to have occurred if Company, without
Employee’s consent, materially reduces Employee’s responsibilities, reduces
Employee’s salary or commission structure or requires Employee to relocate or
transfer to a site further than 30 miles from Employee’s current place of
employment.
 
The term “Change in Control” shall mean


(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d 3 promulgated under the Exchange Act) of 50% or more of either (I)
the then outstanding shares of common stock of the Company (the "Outstanding
Company Common Stock") or (ii) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change in Control: (I) any
acquisition directly from the Company, (ii) any acquisition by the Company, or
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any entity controlled by the Company; or

3

--------------------------------------------------------------------------------





(b) Individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the "Incumbent Board") cease for any reason to constitute at least
a majority of the Board of Directors of the Company; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or


(c) The consummation of a reorganization, merger or consolidation (a "Business
Combination"), in each case, unless, following such Business Combination, (i)
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock or Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than a majority of, respectively,
the then outstanding shares of common stock (or equivalent thereof) or the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or equivalent thereof), as the case may
be, of the entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock or Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any employee benefit plan (or related trust) of
the Company or such entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of, respectively, the
then outstanding shares of common stock (or equivalent thereof) of the entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors (or equivalent thereof) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination; or


(d) The consummation of a sale or other disposition of all or substantially all
of the assets of the Company, other than to an entity, with respect to which
following such sale or other disposition, (i) more than a majority of,
respectively, the then outstanding shares of common stock (or equivalent
thereof) of such entity or the combined voting power of the then outstanding
voting securities of such entity entitled to vote generally in the election of
directors (or equivalent thereof) is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
outstanding Company Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Company Common

4

--------------------------------------------------------------------------------



Stock or Outstanding Company Voting Securities, as the case may be, (ii) less
than 50% of, respectively, the then outstanding shares of common stock (or
equivalent thereof) of such entity and the combined voting power of the then
outstanding voting securities of such entity entitled to vote generally in the
election of directors (or equivalent thereof) is then beneficially owned,
directly or indirectly, by any Person (excluding any employee benefit plan (or
related trust) of the Company or such entity), except to the extent that such
Person owned 50% or more of the Outstanding Company Common Stock or Outstanding
Company Voting Securities prior to the sale or disposition, as the case may be,
and (iii) at least a majority of the members of the board of directors (or
equivalent thereof) of such entity were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the Board,
providing for such sale or other disposition of assets of the Company or were
elected, appointed or nominated by the Board.


All amounts payable to Employee under this Section 3 shall be paid in normal
payroll installments on normal payroll dates less all applicable withholding.
Except as otherwise provided in this Section 3, as of the effective date of
termination, all obligations of the Company to pay Employee compensation shall
terminate and the Company shall have no further obligation to Employee after the
date of termination.


Upon termination of employment for any reason, Employee will deliver to the
Company all data, records and information, including without limitation, all
documents, correspondence, files, notebooks, reports, computer programs,
software, manuals, customer information, samples and all other materials and
copies thereof relating to the Company’s business which Employee may possess or
which are under Employee’s control.
 

4.  
Options. In the event of a Change in Control of the Company as that term is
defined in the Agreement, stock options held by Employee shall become
immediately exercisable without regard to vesting and/or applicable benchmarks
unless the agreement governing the exercise of such options contains provisions
expressly to the contrary. In the event of a sale or an exchange of assets or
stock anticipated to constitute a Change in Control, the Company agrees that it
shall make provisions for the conversion or exchange of shares to be received
upon the exercise of such options for the consideration to be received by
stockholders of the Company generally; provided, however, that Employee may be
required to provide to the Company an irrevocable notice of exercise a
reasonable period of time prior to the actual closing date to facilitate such
exchange.

 

5.  
Confidentiality. Employee covenants that Employee shall at all times keep
confidential the Company’s financial statements and other financial information,
except to the extent (a) disclosure of financial information (but not financial
statements) is incidental to the performance of Employee’s duties for the
Company, (b) disclosure is required by applicable law, or (c) the Company’s
Board of Directors authorizes disclosure.




6.  
Other Company Employees. For a period of one year from the date Employee’s
employment by the Company terminates, Employee shall not (a) solicit another
Company employee to leave the Company’s employ and work for the Employee or
another person or entity, or (b) participate in the hiring of another Company
employee by another person or entity away from the Company.


5

--------------------------------------------------------------------------------






7.  
Restrictive Covenant. 




(a)  
As used in this Section 7, the following definitions apply:



“Products” mean vital signs medical monitoring equipment primarily marketed for
use in hospital and alternate care medical facilities.


“Protected territory ”means the United States of America and all countries
outside of the United States of America.



(i)  
Important and essential assets of the Company’s business are the identity of the
Company’s customers for its Products in the Protected Territory and the identity
of relationships in its distribution network for its Products in the Protected
Territory and their goodwill toward the Company relating to the marketing and
distribution of the Company’s Products in the Protected Territory,




(ii)  
The Company through Employee has expended substantial time, money and effort in
acquiring its customers and distribution network for its Products in the
Protected Territory, and the business and goodwill which the Company enjoys are
dependent to a high degree upon their personal relationships with Employee; and




(iii)  
Selling and servicing the Company’s Products in the Protected Territory requires
special skills and knowledge which are valuable assets of the Company.




(b)  
Employee expressly agrees that during the term of this Agreement and for a
period of 12 months after Employee’s voluntary termination of employment or for
a period of 12 months after the Company’s termination of Employee’s employment
with or without Cause (the running of said 12 month periods being tolled during
any breach of the provisions of this section):






(i)  
The Employee will not, either directly or indirectly, for Employee or on behalf
of or in conjunction with any other person, firm, partnership, corporation,
association or other entity, contact in the Protected Territory any customer of
the Company to whom the Company has sold any of its Products within 12 months
immediately preceding Employee’s termination or to whom the Company or any
member of its distribution network has made a proposal in the Protected
Territory for the sale of the Company’s Products within the six months preceding
Employee’s termination or to whom Employee or Company’s distribution network
called upon in the Protected Territory during the periods described above for
the primary purpose of soliciting such customer in the Protected Territory with
respect to purchasing or obtaining services with respect to Products for use in
the Protected Territory which compete with Products manufactured and sold by the
Company, and

 
 
6

--------------------------------------------------------------------------------



 
(ii)  
Employee will not directly or indirectly solicit or communicate with members of
the Company’s distribution network in the Protected Territory at the time
Employee’s employment is terminated or who were members of such distribution
network in the Protected Territory within 12 months immediately preceding such
termination date (y) for the purpose of encouraging such persons to leave or
terminate their relationship with the company, or (z) for the primary purpose of
encouraging such members to represent any other person, firm, partnership,
corporation, association or other entity with respect to the sale, lease or
servicing of Products in the Protected Territory which compete with Products
manufactured and sold by the Company.




(c)  
Employee further expressly agrees that at no time during the term of this
agreement will Employee engage in or have financial interest in any business
which is offering, selling, supplying, manufacturing, or servicing Products
which are competitive with any Products offered, sold or supplied by the Company
to any person, firm, partnership, corporation, or other entity.




 
         (d)
Employee further agrees that the remedy at law for any breach for any of the
provisions of this section will be inadequate and that the Company, its
successors or assigns shall be entitled to injunctive relief in addition to any
other rights or remedies which the Company may have for any such breach.




8.  
Arbitration. Any controversy or claims arising out of or relating to this
Agreement shall be submitted to binding arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association in Waukesha
County, Wisconsin, and judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. If the parties cannot agree on
the choice of a single arbitrator within 15 days after receipt of a notice of
arbitration, then the parties shall contact the chairperson of the Alternative
Dispute Resolution section of the Wisconsin Bar, who shall select an independent
arbitrator, and the arbitration shall be decided by such independent arbitrator.
Each of the parties reserves the right to file with a court of competent
jurisdiction an application for temporary or preliminary injunctive relief or a
temporary protective order on the grounds that the arbitration award to which
the applicant may be entitled may be rendered ineffective in the absence of such
relief. The arbitration award shall be in writing, and shall specify the factual
and legal basis for the award. The losing party shall pay all costs and expenses
of the arbitrator.
 

   

9.  
Notices. Any notice, request, approval, consent, demand, permission or other
communication required or permitted by this Agreement shall be effective only if
it is in writing signed by the party giving same and shall be deemed to have
been sent, given and days after depositing in the United States Mail, registered
or certified mail, return receipt requested, with first-class postage prepaid,
addressed as follows:

 
 
7

--------------------------------------------------------------------------------


 
If to the Employee:


Deborah A. Zane
4001 Monona Drive
Unit # 303
Monona, WI 53716


If to the Company:


Criticare Systems, Inc.
20925 Crossroads Circle, Suite 100
Waukesha, WI 53186-4054
Attn: President


Or to such other address as the intended recipient may have theretofore
specified by notice given to the sender as provided in this section.



10.  
Assignability. This Agreement requires the personal services of Employee, and
Employee’s rights or obligations hereunder may not be assigned or delegated
except as set forth in this Agreement. In the event of a sale of the stock of
the Company, or consolidation or merger of the Company with or into another
company or entity, or the sale of all or any substantial part of the assets of
the Company to another corporation, entity or individual, the Company may assign
this Agreement to any successor in interest and upon such assignment, Company
shall have no further liability hereunder and the successor in interest shall be
subject to all obligations and be entitled to enforce all rights of the Company
under this Agreement. Subject to the foregoing, this Agreement shall bind and
inure to the benefit of the parties and their respective successors and assigns.




11.  
Other Agreements. This Agreement contains the entire agreement between the
Company and Employee with respect to the subject matter hereof, and merges and
supersedes all prior agreements, understandings or negotiations whatsoever with
respect to the subject matter hereof, including, without limitation, the
Employment Agreement, dated as of May 12, 2000, as amended, between the Company
and Employee.




12.  
Amendments and Waivers. No amendments to this Agreement or any waiver of any of
its provisions shall be effective unless expressly stated in writing signed by
both parties. No delay or omission in the exercise of any right, power or remedy
under or for this Agreement shall impair this right, power or remedy or be
construed as a waiver of any breach. Any waiver of a breach of any provision of
this Agreement shall not be treated as a waiver of any other provision of this
Agreement or of any subsequent breach of the same or any other provision of this
Agreement.




13.  
Severability. If any provision of the Agreement shall be held illegal, invalid
or otherwise unenforceable under controlling law, the remaining provisions of
this Agreement shall not be affected thereby but shall continue in effect.

 
 
8

--------------------------------------------------------------------------------


 



14.  
Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Wisconsin.





CRITICARE SYSTEMS, INC.


 
By:  /s/ Emil H. Soika                                    
      Emil H. Soika, President and CEO
 
 


EMPLOYEE:




/s/ Deborah A. Zane                                    
                     Deborah A. Zane
 
 
9